DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks 
This action is in response to the After Final Response filed on February 4, 2022. Claims 1-22 are currently pending and have been fully examined. This action is made non-final because additional prior art recitations required to be added to claim rejections. 
With respect to the 103 rejections, Applicant states, in the After Final remarks, that Ginter fails to teach that multiple templates can be determined based on any received data. The examiner respectfully disagrees and notes that Ginter at least in [0797] teaches: "templates can directly correspond to digital control sets associated with properties, content users, user classes, and/or other digital information..." In addition, Ginter in [0830] teaches: "...rights and permissions clearinghouse 400 may receive control sets 188 and corresponding object identifications 422 within the same or different electronic containers 152, and then "register" this information in a database 412 for later reference." Therefore, Ginter teaches templates that are determined based on received data (e.g., control sets). Moreover, Ginter in [0835] teaches: " ...a consumer 95 wants to exercise a right that is not within database 412. The consumer 95 could request the right. In response, rights and permissions clearinghouse 400 could 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-8, 11-12, and 14-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al. (US Patent No 10/091,017), in view of Ginter et al. (US Patent Publication No. 2005/0060584)
With respect to claims 1 and 11, Landow et al. teach:
a plurality of sensors directed to detect user activity within a physical environment; (Col. 34 l. 14-Col. 33 l. 56)
monitor a physical environment, using the plurality of sensors; (Col. 34 l. 14-Col. 33 l. 56)
detect, using the plurality of sensors, a plurality of user actions performed by a user within the physical environment; (Col. 32 l. 14-Col. 33 l. 56)
determine a plurality of operations performed within the physical environment, based on the user actions detected; (Col. 32 l. 14-Col. 33 l. 56, Col. 34 l. 45-Col. 35 l. 35, Claim 1) 
determine that the user within the physical environment corresponds to a first credential receiver; (Col. 41 ll. 36-62)

a processing unit comprising one or more processors; (FIG. 7, Col. 42 l. 40-Col. 44 l. 57, Claim 8)
a computer network connecting the plurality of sensors to the processing unit and a storage device; (FIG. 7, Col. 42 l. 40-Col. 44 l. 57, Claims 8, 15)
memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit…(FIG. 7, Col. 42 l. 40-Col. 44 l. 57, Claims 8, 15)
Landow et al. do not explicitly teach:
one or more network interfaces configured to transmit secure data to a digital credential generator; 
retrieve data from a credential receiver data store associated with the first credential receiver;
determine a plurality of digital credential templates, based on the retrieved data associated with the first credential receiver; and
for each digital credential template in the plurality of determined digital credential templates:
(a)    retrieve a set of criteria associated with the digital credential template;
(b)    compare the plurality of operations performed within the physical environment, to the set of criteria associated with the digital credential template;

(d)    in response to determining that the first credential receiver is eligible to receive a digital credential based on the digital credential template, generate the digital credential based on the digital credential template and user data associated with the first credential receiver.
	However, Ginter et al. teach:
one or more network interfaces configured to transmit secure data to a digital credential generator; ([0830], [0900]-[0903])
retrieve data from a credential receiver data store associated with the first credential receiver; (“rights and permissions clearinghouse 400 may receive control sets 188 and corresponding object identifications 422 within the same or different electronic containers…” [0830], [0900]-[0903])
determine a plurality of digital credential templates, based on the retrieved data associated with the first credential receiver, wherein the retrieved data is user-specific data; ([0796], “templates can directly correspond to digital control sets associated with properties, content users, user classes…” [0797], [0798]-[0815], [0830]-[0831], “…consumer 95 could request the right…rights and permissions clearinghouse 400 could determine whether the rights holder has authorized it to negotiate for the right on behalf of the rights holder…” [0835], [0846]-[0856])
for each digital credential template in the plurality of determined digital credential templates:

(b)    compare the plurality of operations…, to the set of criteria associated with the digital credential template; ([0703]-[0704], [0787], [0808], [0861]-[0877]) 
(c)    determine, based on the comparison, whether or not the first credential receiver is eligible to receive digital credential based on the digital credential template; ([0834]-[0837])
(d)    in response to determining that the first credential receiver is eligible to receive a digital credential based on the digital credential template, generate the digital credential based on the digital credential template and user data associated with the first credential receiver. ([0868]-[0887], [0900]-[0905], Claim 57)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the physical environment monitoring system of Landow et al., with the digital certificate generation system of Ginter et al., in order to generate digital certificates based on data obtained from actions analysis (i.e. usage auditing and user profiling). (Ginter et al.: Abstract, [0078], [0181], [0701]-[0703])
With respect to claims 2 and 12, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
determining a location associated with performing the plurality of operations; (Col. 13 ll. 22-35], Col. 38 ll. 29-56, Col. 39 l. 63-Col. 41 l. 35)

In addition, Ginter et al. teach:
embedding, within the digital credential, data identifying (a) the location associated with performing the plurality of operations, and (b) the time associated with performing the plurality of operations. ([0978], [1237], [1245], Claims 54-55)
With respect to claims 4 and 14, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
detect identifying data associated with the user, using one or more of the plurality of sensors; (FIG. 5, Col. 19 l. 52- Col. 20 l. 13, Col. 33 ll. 38-56, Col. 36 ll. 41-62)
analyze the identifying data associated with the user to determine an identity of the user, said analyzing comprising at least one of a facial recognition analysis or a biometric analysis; (FIG. 5, Col. 19 l. 52- Col. 20 l. 13, Col. 33 ll. 38-56, Col. 36 ll. 41-62)
Moreover Ginter et al. teach:
transmit the determined identity of the user to the digital credential generator. ([0414], [0887])
With respect to claims 5 and 15, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
wherein the plurality of sensors comprises a plurality of video recording devices, and wherein the plurality of user actions are detected based on video data captured by 
With respect to claims 6 and 16, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
wherein the plurality of sensors comprises software-based sensors executing as a background process on a computer terminal of the user, (Col. 14 ll. 30-62, Col. 31 ll. 20-40, Col. 43 ll. 14-30)
the software-based sensors configured to detect at least one of (a) keystrokes entered by the user via a keyboard connected to the computer terminal, (b) mouse events performed by the user via a mouse connected to the computer terminal, and (c) touch events performed by the user via a touchscreen display connected to the computer terminal. (FIG. 7, Col. 14 ll. 42-62, Col. 31 ll. 20-40, Col. 33 ll. 38-63, Col. 37 l. 42-Col. 38 l. 9, Col. 42 ll. 20-52, Col. 43 ll. 14-30) 
With respect to claims 7 and 17, Landow et al. and Ginter et al. teach the limitations of claims 6 and 16.
Moreover, Landow et al. teach:
determine a particular software application with which the user is interacting, and wherein the determination of the plurality of operations performed by the user within the physical environment is based on the particular software application with which the user is interacting. (Col. 14 ll. 30-62, Col. 31 ll. 20-40, Col. 43 ll. 14-30)
With respect to claims 8 and 18, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.

analyze user biometric data detected by one or more biometric sensors attached to the user during the detection of the plurality of user actions performed by the user within the physical environment; (FIG. 5, Col. 19 l. 52- Col. 20 l. 13, Col. 33 ll. 38-56, Col. 36 ll. 41-62)
In addition, Ginter et al. teach:
transmit the user biometric data to the digital credential generator. ([0414], [0887])
With respect to claims 21 and 22, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Ginter et al. teach:
each digital credential template in the plurality of digital credential templates includes a description of a specific type of digital credential that can be issued to an individual. (template defines different types of usage/actions relevant to a digital property [0846]-[0848])

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of Chen (US Patent No. 9,397,838)
With respect to claims 3 and 13, Landow et al. and Ginter et al. teach the limitations of claims 2 and 12.
Landow et al. and Ginter et al. do not explicitly teach:

However, Chen teaches:
embedding, within the digital credential, one or more identifiers corresponding to the plurality of sensors. (Col. 4 ll. 4-25, Col. 11 ll. 7-56)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the inclusion of device identifier in the digital certificate as taught by Chen, in order to generate digital certificate based on the device identifier. (Chen: Abstract, Col. 1 ll. 21-57])

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of Nishida (US Patent Publication No. 2009/0234793)
With respect to claims 9 and 19, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
determining a number of a particular work activity performed by the user within a measurement time period; (Col. 39 l. 34-Col. 40 l. 9)
Landow et al. and Ginter et al. do not explicitly teach:
determining an efficiency of the particular work activity performed by the user within the measurement time period; or

	However, Nishida teaches:
determining an efficiency of the particular work activity performed by the user within the measurement time period; ([0058]-[0059], [0066], [0118], [0129], Claim 2)
or 
determining an error rate of the user when performing the particular work activity within the measurement time period. ([0111], [0177])
In addition, Nishida teaches:
determining a number of a particular work activity performed by the user within a measurement time period; ([0060]-[0066)]
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the efficiency evaluation as taught by Nishida, in order to measure user efficiency based on the collected data. (Nishida: Abstract, [0020])

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of De Luca et al. (US Patent Publication No. 2012/0146789)
With respect to claims 10 and 20, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:

Landow et al. and Ginter et al. do not explicitly teach:
to determine whether or not the user complied with one or more safety protocols during the performance of the plurality of operations.
Examiner note: The claim limitation “…to determine whether or not the user complied with one or more safety protocols during the performance of the plurality of operations.” Indicates intended use of the data and therefore does not further limit the scope of the claim. (See MPEP 2103 I C.)
However, De Luca et al. teach:
to determine whether or not the user complied with one or more safety protocols during the performance of the plurality of operations. ([0062]-[0063], [0104]-[0105])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the safety monitoring as taught by De Luca et al., in order to determine safety compliance based on the collected data. (De Luca: Abstract, [0006], [0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685